Citation Nr: 1216466	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-49 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for alcoholism, claimed as secondary to PTSD.

3. Entitlement to service connection for a head injury, including forehead and eye injuries, claimed as incurred during post-service fights attributable to a lack of impulse control, as a manifestation of PTSD.

4. Entitlement to service connection for back disability, claimed as incurred during post-service fights attributable to a lack of impulse control, as a manifestation of PTSD.

5. Entitlement to service connection for frequent urination, also claimed as voiding dysfunction, to include as secondary to service-connected diabetes mellitus, type II, with erectile dysfunction.

6. Entitlement to service connection for slow-healing wounds as secondary to service-connected diabetes mellitus, type II. 

7. Entitlement to service connection for peripheral neuropathy of the lower extremities, also claimed as tingling of the legs and feet, to include as secondary to service-connected diabetes mellitus, type II.

8. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The RO has characterized the Veteran's claim for service connection for PTSD as a claim for which new and material evidence must be received to reopen the claim on the merits, for the reason that the Veteran's claimed stressors could not be corroborated currently or at the time of a past prior denial.  See 38 C.F.R. § 3.156 (new and material evidence).  However, effective July 13, 2010, after the RO's most recent adjudication of the claim, VA has amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD), set forth at 38 CFR § 3.304(f), to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination under many circumstances of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  As the Veteran served in Vietnam during the Vietnam era, the Board finds that the requirement for new and material evidence is vitiated by the liberalization of 38 C.F.R. § 3.304(f) as discussed above.  

The claims for service connection for slow healing wounds, frequent urination, and peripheral neuropathy of the upper and lower extremities were initially denied by a rating decision dated in January 2008.  However, new and material evidence was received with respect to these issues within the one-year appeal period after notice of the January 2008 rating decision, which included, among other documents, VA treatment records reflecting complaints and provisional diagnoses of the claimed disabilities.  Thus, as required by 38 C.F.R. § 3.156(b) (new and material evidence-pending claim), the claims were readjudicated, and in this manner confirmed and continued, in October 2008.  A notice of disagreement was received in January 2009, and a statement of the case was issued in October 2009.

The Veteran's substantive appeal, received in December 2009, limited the claims on appeal to service connection for PTSD and service connection for a head injury secondary to PTSD.  However, in July 2010, the RO issued a supplemental statement of the case indicating all claims listed on the title page of this document to be currently on appeal.  The Veteran has come to rely on this characterization of the claims on appeal, as is evidenced by his June 2011 Board hearing testimony before the undersigned.  As a result, the Board will waive the requirement for a timely substantive appeal and will accept the VA Form 646 received in May 2011 and Board hearing testimony received in June 2011 as sufficient to establish appellate jurisdiction over the remaining claims indicated on the title page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute is clear on its face that the 60-day period for filing substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to those court-promulgated filing rules that the Supreme Court has described as claim-processing rules, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly). 

Additionally, the claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  From correspondence received from the Veteran in May 2008, it is clear that he seeks service connection for his current acquired psychiatric disability, whether diagnosed as PTSD, anxiety or depression.

As noted, the Veteran provided testimony at a June 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his June 2011 Board hearing, the Veteran has identified VA treatment records that are potentially relevant to his claims for service connection but have not been associated with his claims file.  The VA treatment records, as identified in greater detail in the numbered action paragraphs below, should be sought.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA treatment records include provisional diagnoses of PTSD based on the Veteran's active duty military history, including service in Vietnam during the Vietnam era. Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the veteran has a current acquired psychiatric disorder that began during service or is related to some incident of service is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability, peripheral neuropathy, head injury, urinary frequency or dysfunction, slow healing wounds, back disability, or alcoholism, from the time of his discharge from service in June 1971 through the present time. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

* The records sought must include all potentially relevant records of VA treatment from June 2010 forward.

* The records sought must additionally include any potentially relevant records of treatment at the VA treatment facilities in Oklahoma City, Oklahoma and Fayetteville, Arkansas which have not been previously received.  See June 2011 Board hearing transcript, pages 7-9, 19-20, 26.    

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File.
 
3. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether the Veteran has current psychiatric disability, including PTSD, which began during service or is related to some incident of service.  

* The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

* The examiner must take a complete history from the Veteran as it pertains to psychiatric disability from active service forward.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must provide a diagnosis for each psychiatric disorder found upon examination, and findings as to whether the Veteran has a depressive disorder, an anxiety disorder, an alcohol abuse disorder, and/or PTSD.

* If PTSD is diagnosed per the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the examiner must provide each stressor underlying the diagnosis of PTSD.

* If the Veteran is found to have a current alcohol abuse disorder, the examiner must provide an opinion as to whether it is caused or chronically worsened by any other psychiatric disorder.

* For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during service or is related to any incident of service.

* For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder is caused or chronically worsened by service-connected hypertension or type II diabetes mellitus.

* The examiner must provide a fully reasoned explanation for his or her opinions.  

4. Thereafter, the RO/AMC must review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  

* This must include consideration of whether additional VA compensation examinations are required for a determination on the merits of claims for service connection for disabilities claimed as caused or chronically worsened by psychiatric disability, diabetes mellitus or hypertension. See 38 U.S.C.A. § 5103A(d).  

* If further action is required, the RO must undertake it before further readjudication of the claims.

5. Readjudicate the issues on appeal.

* Readjudication must include consideration of 38 C.F.R. § 3.304(f), as amended effective July 13, 2010.

* If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims on appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



